Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "adjacent first and second lug grooves" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-3, 5-9, and 11-15 are dependent on claim 1, and hence rejected.  Doe these refer back to the previous first and second lug grooves?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2016/0152092 A1) in view of Kimishima (US 2003/0226629 A1). 
Regarding claim 16, Sasaki depicts a pneumatic tire comprising: two circumferential main grooves (5,8) disposed in a region on one side of a tire equatorial plane (C) as a boundary; and a land portion (8) defined by the two circumferential main grooves, and a plurality of sets of a first lug groove (17) and a second lug groove (15). The first lug groove (17) includes an end portion that opens to an end portion on one side of the land portion and another end portion that terminates within the land portion. The second lug groove (15) including an end portion that opens to another edge portion of the land portion and another end portion that terminates within the land portion. The first lug groove (17) and the second lug groove (15) being alternately disposed in the tire circumferential direction and the first lug groove (17) is opposite direction to the second lug groove (15). Sasaki also depicts the land portion is a rib that is not divided in the tire circumferential direction by through lug grooves. 
Sasaki is silent to the narrow groove extending in the tire circumferential direction that extends through the first lug groove and second lug groove. Nonetheless, analogous art, Kimishima, discloses a longitudinal splitting groove that extends through a first and second lug groove in order to suppress vibrations of the part of the tread portion where the elemental blocks are disposed and lower the resonance sound [0029, 0027].  Kimishima is analogous art since Kimishima also depicts a land portion with first and second isolated blind grooves. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire taught by Sasaki to include a longitudinal splitting groove in order suppress vibration and lower the resonance sound. 
Further, Kimishima’s figure 2(a) depicts a distance from the edge of portion of the block to a terminating end portion of the lug groove over the width of the block falling into the range of 30-70%.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2016/0152092 A1) in view of Kimishima (US 2003/0226629 A1) and further in view of Iwasaki (US 2016/0193886 A1). 
Regarding claim 17, Sasaki depicts a pneumatic tire comprising: two circumferential main grooves (5,8) disposed in a region on one side of a tire equatorial plane (C) as a boundary; and a land portion (8) defined by the two circumferential main grooves, and a plurality of sets of a first lug groove (17) and a second lug groove (15). The first lug groove (17) includes an end portion that opens to an end portion on one side of the land portion and another end portion that terminates within the land portion. The second lug groove (15) including an end portion that opens to another edge portion of the land portion and another end portion that terminates within the land portion. The first lug groove (17) and the second lug groove (15) being alternately disposed in the tire circumferential direction and the first lug groove (17) is opposite direction to the second lug groove (15). 
Although Sasaki is silent to the narrow groove extending in the tire circumferential direction that extends through the first lug groove and second lug groove. Analogous art, Kimishima, discloses a longitudinal splitting groove that extends through a first and second lug groove in order to suppress vibrations of the part of the tread portion where the elemental blocks are disposed and lower the resonance sound [0029, 0027]. Kimishima is analogous art since Kimishima also depicts a land portion with first and second isolated blind grooves. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire taught by Sasaki to include a longitudinal splitting groove in order suppress vibration and lower the resonance sound. 
Sasaki does not discloses the groove width Wg1 of the first lug groove and the second lug groove at meeting positions with the circumferential narrow groove and a groove width Wg2 of the first lug groove and the second lug groove at the edge portions of the land portions have a relationship Wg2 < Wg1. Nonetheless, it is known in the art to have thinner width at the opening of the lateral groove than the middle of the groove. Analogous art, Iwasaki, depicts a lateral groove having a first part, 11, with a larger groove width than a second part, 12, with a smaller groove width to ensure rigidity of the land portion and to enhance the steering stability and wear resistance [0055]. The lateral grooves having different widths results in a step-like shape with a groove width narrowed at opening portions to the two circumferential main grooves as depicted in figure 4. From figure 4, it is evident the narrow width portion of the step-like shape of the lug groove is between 20-50% of the lateral groove. This falls within Applicant’s claimed range. Therefore, it would have been obvious to one having ordinary skill in the art to have modified the lug grooves taught by Sasaki to incorporate the teachings of Iwasaki to ensure rigidity of the land portion. 
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2016/0152092 A1) in view of Kimishima (US 2003/0226629 A1) and Muhlhoff et al (US 2018/0281526 A1). 
Regarding claim 18, Sasaki depicts a pneumatic tire comprising: two circumferential main grooves (5,8) disposed in a region on one side of a tire equatorial plane (C) as a boundary; and a land portion (8) defined by the two circumferential main grooves, and a plurality of sets of a first lug groove (17) and a second lug groove (15). The first lug groove (17) includes an end portion that opens to an end portion on one side of the land portion and another end portion that terminates within the land portion. The second lug groove (15) including an end portion that opens to another edge portion of the land portion and another end portion that terminates within the land portion. The first lug groove (17) and the second lug groove (15) being alternately disposed in the tire circumferential direction and the first lug groove (17) is opposite direction to the second lug groove (15). 
Sasaki is silent to the narrow groove extending in the tire circumferential direction that extends through the first lug groove and second lug groove. Analogous art, Kimishima, discloses a longitudinal splitting groove that extends through a first and second lug groove in order to suppress vibrations of the part of the tread portion where the elemental blocks are disposed and lower the resonance sound [0029, 0027]. Additionally, Kimishima depicts the inclination direction of the sipes disposed in a region on one side of the circumferential narrow groove as a boundary is different from an inclination direction of the sipes disposed in a region on another side in figure 1. Kimishima is analogous art since Kimishima also depicts a land portion with first and second isolated blind grooves. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire taught by Sasaki to include a longitudinal splitting groove in order suppress vibration and lower the resonance sound. 
Kimishima further states the sipes can be straight for zigzag [0060]. Sipe art, Muhlhoff, discloses sipe disposed in a region of the land portion on one side of the circumferential narrow groove as a boundary being different from an inclination direction of the sipe disposed in a region of the land portion on another side of the circumferential narrow groove (figure 1) for the benefit of good overall stiffness [0048]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the tire taught by Sasaki to include sipes of different inclination direction, as taught by Muhlhoff, to improve the stiffness of the tire. 
Regarding claim 19, Kimishima’s figure 2(a) depicts a distance from the edge of portion of the block to a terminating end portion of the lug groove over the width of the block falling into the range of 30-70%.
Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive. Applicant argues in claim 17, that it would not be obvious to combine Iwasaki, Kimishima and Sasaki. In response to applicant's argument that Iwasaki, Kimishima and Sasaki are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all three treads are directed towards pneumatic tires. Further, Kimishima is analogous art since Kimishima also depicts a land portion with first and second isolated blind grooves. Iwasaki is analogous art since it has a multiple land portions and directed to wet performance [0001], similar to Kimishima [0003] and Sasaki [0003]
As for Applicant’s argument, that Iwasaki depends on both the width and configuration of the lug groove and Iwasaki fails to disclose the lug grooves terminating within the land portions, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In, this case, it is the combination of Kimishima, Sasaki and Iwasaki that renders the claim limitation obvious. The main reference, Sasaki, who also is directed to improving wet performance, teaches lug grooves that terminate within the land portion, while Iwasaki is used to prove the obviousness of the width of grooves. 
Regarding claim 18, Applicant argues Muhlhoff suggests different variations: including sipes with different inclination and the same inclination and therefore does not teach sipes with different inclination direction. Examiner disagrees. Further, MPEP 21.4403 states obvious to try is a prima facie evidence of obviousness. Even if Muhlhoff suggests different variations, trying one or the other would be obvious given the limited options of the sipe. Further, Muhlhoff and the Applicant may have different motivations for the same feature, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As for claim 19, Kimishima’s figure 2(a) depicts a distance of 40-70%. 
Allowable Subject Matter
Claims 1-3, 5-9 and 11-15 contain allowable subject matter. 
The following is an examiner’s statement of reasons for allowance: the current prior arts on record fail to properly disclose or suggest a land portion defined by two circumferential main grooves, the land portion including a circumferential narrow groove extending in a tire circumferential direction and a plurality of sets of a first lug groove and a second lug groove that extend in a tire lateral direction through the circumferential narrow groove, the land portion does not have another lug groove connect to the circumferential main grooves between adjacent first and second lug grooves. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743